Resort should be had to the expensive and tedious work of a new trial only in the event that we cannot ascertain with reasonable certainty the jury's meaning as expressed by its verdict. Believing, as I do, that when the rules of construction which are applicable to verdicts and which yield to them liberal interpretations and resolve in their favor all reasonable intendments, the verdict's meaning is clear, I am of the opinion that the judgment of the circuit court should be affirmed. InSnyder v. Portland Railway L.  P. Co., 107 Or. 673
(215 P. 887), where the verdict was in favor of the plaintiff in the sum of $1, although the uncontroverted proof showed that his damages were $832.52, the plaintiff argued that judgment should be entered in his favor in the latter sum, or he should be awarded a new trial. This court held that the verdict was virtually a verdict for the defendant. It pointed out "by it the plaintiff was given one dollar more than he was entitled to. * * * Evidently the jury intended to find what would amount to a verdict for the defendant and, at the same time, to impose upon the defendant the payment of the costs of the action. Otherwise, there could be no reasonable explanation of the verdict." The decision reviewed a number of other cases presenting substantially the same problem, including Haven v. Missouri Ry.Co., 155 Mo. 216 (55 S.W. 1035), where the verdict was in favor of the plaintiff in the sum of one cent only. The court there also refused to set aside the verdict for the purpose of having the jury reassess the damages. See also Gerlinger v. Frank,74 Or. 517 (145 P. 1069).
It cannot be said that the jury ignored the court's instructions upon the issues of damage because the jury twice took its pen in hand and wrote in the word *Page 149 
"no" in front of the word "dollars," thus clearly indicating that in its opinion the plaintiff had wholly failed to prove any damages. Had it inserted "$0.00" after the two words "no dollars" its meaning would have been no clearer. Unless damages were proven, the plaintiff was entitled to recover nothing. Based upon the same reasoning as that employed in the cases above cited, I am of the opinion that the judgment of the circuit court must be affirmed. I, therefore, dissent from the opinion of the majority. *Page 150